DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 03/09/2022.
Claims 1, and 3-18 are pending.  Claim 2 has been cancelled.  Claims 3-5 and 7-18 are withdrawn claims.

Election/Restrictions
This application contains claims 3-5 and 7-18 drawn to an invention nonelected with traverse in the reply filed on 06/01/2015 or withdrawn claims.  A complete reply to the final rejection must include cancellation of nonelected or withdrawn claims, or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (US-2,037,826) in view of Tatara et al (US-2013/0058121, hereafter, Tatara).
Regarding claim 1, Sandberg discloses a vehicle, comprising: a head lamp (1); a head lamp case (lamp casing A) in which the head lamp (1) is provided; and a speaker (sound creating means C) for outputting a sound, the speaker (sound creating mean C) is being provided inside the head lamp case (A), wherein an internal cross-sectional area of the head lamp case increases in a direction toward a front of the vehicle based on a position where the speaker (sound creating mean C)  is provided (see Fig.1), and wherein the speaker includes a vibration plate (B) arranged at the front of the vehicle (sound creating mean C is a vibration type of horn where B is pointing at is a vibration plate of the vibration type of horn), the speaker having an area equal to the internal cross-sectional area of the head lamp case at the position (at bracket position II) where the speaker is provided (see Fig. 1).
Sandberg does not disclose the speaker is outputting a virtual engine sound.		Tatara discloses a vehicle lamp including a speaker for outputting a pseudo engine sound, i.e., virtual engine sound, to alert other vehicles and pedestrians using the pseudo engine sound (see ¶ [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle head lamp of Sandberg by providing a pseudo engine sound or virtual engine sound, as taught by Tatara, in order to alert other vehicles and pedestrians using the pseudo or virtual engine sound.
Regarding claim 6, a vehicle is generally having left and right head lamps, and providing a left and a right head lamp of Sandberg that including a first speaker providing in a left head lamp case; and a second speaker provided in a right head lamp case for the vehicle would have been considered obvious to one of ordinary skilled in the art.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
Applicant' s arguments to claims 1 and 6 filed 03/09/2022 have been considered but deemed not persuasive since the claimed limitations are met by the references of Sandberg and Tatara as presented in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al discloses an apparatus and method for synthesizing engine sound for a vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	05/16/2022